DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the drawings and specification amendments, examiner thanks applicant for the amendments on 2/2/22.  These are entered.  No objections remain.
Regarding 112b rejections, examiner thanks applicant for the amendments, claims 5 and 11 are now definite.  
Regarding claim 1, applicant has added claim language from claims 13 and 14, and arguing this combination is not shown in the art.  Examiner notes that the parent case of Kim, Moon Joo, is now cited, which also refers to this drawing as “conventional door crash buffer” in 2004.  Examiner notes that the “shim” 21 and “piston head” 22 are both referred to as “valves”, and therefore both have fluid through holes in Moon Joo.  As to being “rotatable”, this is referenced in in Baan with a round shim on a round plunger.  Applicant asserts that a round shim on a round plunger is not “configured to rotate”, however examiner notes that this configuration does allow rotation.  Applicant has not claimed a different structure to allow rotation, and as such, this configuration broadly reads on applicant’s claim.  Further, the rotation of these two parts is shown in Baan.  Applicant does not address the functionality or disclosure of Baan.
Regarding claims 13 and 21, examiner notes that applicant adds previously unconsidered effect of rotating cap 3, which is discussed in [0026] and [0027].  Baan discloses this feature, please see rejection below.  

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 depends from cancelled claim 10.   Examiner assumes applicant intends claim 11 to depend from claim 1.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “stop” of claim 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, Applicant claims a first force and a second force, both seem to result in the fluid going through the piston head.  Applicant claims the larger force “results in a more solid shear thickening fluid against the piston head”.  Examiner is unsure what this means.  Examiner notes that applicant does not disclose one force that allows movement of the piston, while a greater force does not allow movement…  Examiner notes that the amount of fluid within the chamber does not change.  Examiner is unsure what this phrase means.  Examiner is unsure if applicant intends to somehow define the shear thickening fluid with this phrase, or if applicant intends to further limit something else with this functional language.  Examiner assumes that applicant means that the greater force will move fluid faster through the fluid passages.  




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 29 is rejected under 35 U.S.C. 102a1 as being anticipated by KP20-2004-0018600 Moon Joo.
Regarding claim 29, Moon Joo discloses a device for controlling the closing of a door, comprising: a head unit that is configured to be installed in a doorjamb or door edge (having the cylindrical shape disclosed by applicant), the head unit comprising: a chamber (annotated) filled at least in part with a shear thickening fluid; and a piston head (22) connected to a cap 13 via a plunger (annotated), the piston head configured to exert pressure against the shear thickening fluid in response to movement of the cap from a force applied to the cap (move linearly within the chamber), wherein a first force applied to the cap 13 results in a flowable shear thickening fluid through the piston head (through fluid passages), and a second force greater than the first force applied to the cap results in a more solid shear thickening fluid against the piston head.  Please see 112b rejection above.  Examiner notes that the application of a harder force will move the fluid through the passages of piston head 22 faster, as is common in the art.  
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    435
    640
    media_image1.png
    Greyscale
 Claim(s) 1, 3-5, 11-13, 17, 21-24, 27-28, 30 are rejected under 35 U.S.C. 103 as obvious over KP application 20-2004-0018600 Moon Joo Hardware, in view of 3487494 Baan.
Regarding claim 1, Moon Joo figure 1 discloses a device for controlling the closing of a door, comprising:
a head unit (figure 1) that is configured to be installed in a doorjamb or door edge (having the cylindrical shape disclosed by applicant), the head unit comprising: 

    PNG
    media_image2.png
    375
    809
    media_image2.png
    Greyscale
a chamber (annotated) filled at least in part with a shear thickening fluid (abstract); 
a piston head (annotated) connected to a cap 13, the piston head connected to a rebound shim (annotated) that is rotatable relative to the piston head (round hole on a round piston) and configured to exert pressure against the shear thickening fluid in response to movement of the cap from a force applied to the cap (by being in the chamber of fluid and moving according to the plunger), wherein both the piston head and the shim are “valves” and therefore include oil passages (“fluid path of the oil passing through first and second check valves” in “field of device and the prior art field”) and 
a cavity (annotated) fluidly isolated from the chamber (figure 9), the cap 13 configured to move into the cavity in response to the force (due to the spring 15).
Moon Joo does not distinctly disclose the rotation of the piston head with respect to the shim.
Baan discloses the use of a piston having a piston head 4 and a rebound shim 6, the piston head 4 has tapered through holes 5 (shown best in figures 1-3).   Baan also discloses the plunger rod 11 forcing the plunger 4 to rotate the gap 15 into and out of alignment with the longitudinal grooves 7,9, (claim 4), which blocks and allows fluid passage depending on the rotation of the plunger.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the old and well-known rotation of the plunger of Moon Joo as taught in Baan, in order to allow or block fluid passage as desired by the user of Moon Joo.  Examiner notes that since Moon Joo discloses that the shim and the plunger both have holes that create the fluid path, examiner contends that by applying the rotation of the plunger of Moon Joo in the known manner of Baan creates the fluid blocking function desired in claim 4 to create a limited range (claim 6).  Examiner notes that no structural modification is done to Moon Joo since Moon Joo uses a round plunger around a round plunger rod, and therefore is capable of independent rotation; and that the shim of Moon Joo is directly attached to the plunger rod, and therefore rotates with the plunger rod.  

Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 

Regarding claim 3, Moon Joo as modified discloses the device of claim 1, wherein the head unit further comprising a plunger (annotated) between the cap 13 and the piston head (annotated), the plunger configured to move the piston head into the chamber in response to the door striking the cap (plunger directly connects the piston head as annotated and the cap 13).

Regarding claim 4, Moon Joo as modified discloses the device of claim 1, wherein the head unit further comprises a bushing (plunger bushing, as annotated) to guide the cap and plunger into the chamber in response to the force applied to the cap (providing the chamber), wherein the bushing (annotated) is fixed relative to the head unit (on the end of the head unit body, as shown in figure 9).

Regarding claim 5, Moon Joo as modified discloses the device of claim 4, wherein the cavity is within the bushing (as annotated), the head unit (figure 9) further comprises a spring 15 within the cavity of the bushing configured to provide mechanical resistance between the cap and the bushing in response to the force applied to the cap (in the location shown by Moon Joo which is identical to applicant, shown above).

Regarding claim 17, Moon Joo as modified discloses the device of claim 1, wherein the head unit further comprises a rebound guide plug (shown above), wherein the rebound shim 21 is configured to rotate from the first position allowing the piston head to move into the chamber, and rotate to the second position to lock the piston head from moving into the chamber.  Examiner notes that the plug 

Regarding claim 21, Moon Joo discloses a device for controlling the motion of an object (slowing movement of a door), comprising: 
a head unit (figure 1) that includes a chamber (annotated) filled at least in part with a shear thickening fluid (oil); 
a piston head (22) that is positioned in the chamber of the head unit (figure 1) and that moves within the head unit (for fluid dampening), wherein the piston head (annotated) is connected to a cap 13, and wherein the piston head has at least one slot (“fluid path of the oil passing through first and second check valves 21, 22); and 
a shim (21) that includes at least one slot (“fluid path of the oil passing through first and second check valves 21, 22) and that is connected to the piston head (by the plunger, figure 1) and is configured to be rotated with respect to the piston head 22 (directly connected to plunger rod where 22 is sleeved around the plunger rod), wherein the piston head 22 and shim 21 are configured to move with respect to the shear thickening fluid in response to a force applied to the cap by an object (attached to a plunger that is acted on by an outside movement); and 
a bushing (annotated as “plunger bushing”) and a spring 15 in the head unit, wherein the spring 15 is configured to provide mechanical resistance between the cap and the bushing in response to the force applied to the cap (within the fluidly isolated cavity and abuts the plunger bushing and the cap 13, as disclosed by applicant).
Moon Joo does not particularly disclose that the shim is rotated against the piston head 22 “by turning the cap”.

It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the old and well-known rotation of the plunger of Moon Joo as taught in Baan, in order to allow or block fluid passage as desired by the user of Moon Joo.  Examiner notes that since Moon Joo discloses that the shim and the plunger both have holes that create the fluid path, examiner contends that by applying the rotation of the plunger of Moon Joo in the known manner of Baan creates the fluid blocking function desired in claim 4 to create a limited range (claim 6).  Examiner notes that no structural modification is done to Moon Joo since Moon Joo uses a round plunger around a round plunger rod, and therefore is capable of independent rotation; and that the shim of Moon Joo is directly attached to the plunger rod, and therefore rotates with the plunger rod.  Examiner notes that since Baan discloses a rod extends from the cylinder without a cap; examiner contends that a piston rod with a cap as known in Moon Joo would be known to rotate the exterior rod that extends from the cylinder by any surface that extends from the cylinder, and therefore the rotation of the modified Moon Joo is performed by rotating the cap.  

Regarding claims 11 and 22, Moon Joo as modified discloses the device of claims 1 and 21, wherein the one or more slots of the piston head 22 are not given detail in Moon Joo, however Baan discloses fluid passages that are pitched (due to the teaching of Baan best shown in figures 1-3) such that a wider opening faces the shear thickening fluid and a narrower opening is on a backside of the piston head (shown best in figures 1-3).  


Regarding claims 12 and 23, Moon Joo as modified discloses the device of claims 11 and 21, wherein the one or more slots of the rebound shim 21 have an opening shape and size approximately equal to an opening shape and size of the one or more slots of the of the piston head 22 (so that they create passages, as disclosed in Moon Joo).  

Regarding claim 13, Moon Joo as modified discloses the device of claim 12, wherein the cap 13 is configured to rotate (as taught by Baan) such that the rotation of the cap causes rebound shim 21 to rotate with respect to the piston head thereby adjusting the amount of resistance experienced by the piston.  Please see discussion of Baan claim 4, as done in claim 1 and particularly in claim 21 above.

Regarding claim 24, Moon Joo as modified discloses the device of claim 21, wherein rotation of the rebound shim 21 (taught to be “configured to rotate” in both Moon Joo and Baan) to a first position substantially aligns the one or more slots of the rebound shims with the one or more slots of the of the piston head (as discussed in claim 4 of Baan).  Baan discloses that the plate 6 is removed from the through holes of piston head 4, allowing fluid to go through holes 5; and that plate is moved to abut the through holes 5 of piston head 4, obstructing the fluid from going through holes 5 (column 4, lines 37-41).  



Regarding claim 28, Moon Joo as modified discloses the device of claim 21, wherein the bushing (annotated) comprises a cavity (annotated) fluidly isolated from the chamber, the cap 13 configured to move into the cavity in response to the force (on the plunger which moves linearly within the cavity).  


Regarding claim 30, Moon Joo discloses the device of claim 29, wherein the head unit further comprises a rebound shim 21 and a rebound guide plug (annotated), 
wherein the cap 13 is configured to rotate the plunger (directly connected to the plunger as annotated), the rebound guide plug (as annotated, as they are directly connected), and the rebound 
Baan discloses the use of a piston having a piston head 4 and a rebound shim 6, the piston head 4 has tapered through holes 5 (shown best in figures 1-3).   Baan also discloses the plunger rod 11 forcing the plunger 4 to rotate the gap 15 into and out of alignment with the longitudinal grooves 7,9, (claim 4), which blocks and allows fluid passage depending on the rotation of the plunger.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the old and well-known rotation of the plunger of Moon Joo as taught in Baan, in order to allow or block fluid passage as desired by the user of Moon Joo.  Examiner notes that since Moon Joo discloses that the shim and the plunger both have holes that create the fluid path, examiner contends that by applying the rotation of the plunger of Moon Joo in the known manner of Baan creates the fluid blocking function desired in claim 4 to create a limited range (claim 6).  Examiner notes that no structural modification is done to Moon Joo since Moon Joo uses a round plunger around a round plunger rod, and therefore is capable of independent rotation; and that the shim of Moon Joo is directly attached to the plunger rod, and therefore rotates with the plunger rod.  Examiner notes that since Baan discloses a rod extends from the cylinder without a cap; examiner contends that a piston rod with a cap as known in Moon Joo would be known to rotate the exterior rod that extends from the cylinder by any surface that extends from the cylinder, and therefore the rotation of the modified Moon Joo is performed by rotating the cap.  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Moon Joo as modified in claim 1, in further view of 2019/0128362 Naserimojarad (filed November 1, 2017, and therefore is prior art).
Regarding claims 6 and 7, Moon Joo discloses the use of the damper of claim 1, using shear thickening fluid (oil), but does not disclose the fluid has nanoparticles that are further limited by claim 7.
Naserimojarad discloses a damper having a fluid that is “micron sized ferromagnetic particles dispersed in a carrier fluid such as silicon oil or hydrocarbon oil” [0028].  Naserimojarad discloses the use of nanoparticles made of naturally occurring minerals, the ferromagnetic particles.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a similar fluid such as Naserimojarad in place of the undetermined fluid of Moon Joo, in order to have a variable viscosity fluid in the device of Moon Joo.  

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Moon Joo as modified in claim 1 above, and further in view of 4452437 Lochner.
Regarding claims 8 and 9, Moon Joo discloses the device of claim 1 using shear thickening fluid (oil), but does not disclose the fluid is “polymeric material” defined by the fluids of claim 9.
Lochner discloses a damper having a piston using fluid.  “instead of polyglycol ether, polyglycol ester, or ester of carboxylic acid, the paste can contain a silicon oil”.  
 MPEP 2144.07.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Moon Joo modified by Baan as applied to claim 21 above, and further in view of 2016/0215552 Lohken.
Regarding claim 25, Moon Joo as modified discloses the device of claim 21, but does not disclose the shape of the means to attach the shim to the piston.  
Lohken discloses the shim 30 has a D-shaped hole (axial hole) and is connected to the piston 12 by a D-shaped plug (protrusion of piston head 28) that is received in the hole of the shim (figure 3).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the known shape of attached piston heads to the piston rod, as examiner contends that the structure of Lohken is “known in the art” and would be an obvious equivalent replacement for the structure of Moon Joo.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677